          Case 1:20-cv-05446-EK-LB Document 22 Filed 12/08/20 Page 1 of 2 PageID #: 332




450 Seventh Ave
Suite 1408                December 8, 2020
New York, NY 10123

                          Via ECF
                          Judge Eric Komitee
                          United States District Court,
Danielle P. Light         Eastern District of New York
T. 212.643.6677
F. 347.491.4048           225 Cadman Plaza East
dlight@hasbanilight.com   Brooklyn, New York 11201
Licensed in NY & NJ


                                 RE:     Request for Adjournment


                          Dear Hon. Judge Komitee:

                          We are counsel for Laurent Elie Scemama, Arielle Scemama, Simon Elkouby, BK
                          Advisory Ltd., Valerie Rebbouh and Eryck Rebbouh (collectively the “Proposed
                          Intervenors”). Proposed Intervenors seek an adjournment of the December 11, 2020
                          hearing on the Temporary Restraining Order (“TRO”) and an enlargement of time
                          to respond to the Order to Show Cause seeking a TRO. We respectfully request
                          that the hearing be held on December 24, 2020, or a date convenient for the Court.
                          In addition, we request that the deadline to respond to the Order to Show Cause and
                          TRO be extended through December 22, 2020.

                          Proposed Intervenors are lenders that wired over three and a half million dollars to
                          Defendant McKarkien Capital LLC after being promised a mortgage against the
                          properties at issue in this case. Mortgages were never signed by the Defendants and
                          recorded, as promised, against the properties.

                          This request is being submitted because the parties, including Proposed Intervenors,
                          are negotiating a settlement which would result in a resolution of the TRO. Further,
                          if a resolution is not reached, additional time is needed to gather documentation that
                          is responsive to the TRO and a motion will be made to intervene in the action. A
                          motion to intervene will be necessary so that Proposed Intervenors can be heard
                          since Plaintiff’s claims may impair Proposed Intervenors’ interests and no one in
                          the case is adequately representing Proposed Intervenors’ interests. See, i.e., Butler,
                          Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171 (2d Circ. 2001) (holding that a
                          motion to intervene pursuant to Rule 24 should be granted when the motion is (1)
                          timely; (2) where the proposed intervenors claim an interest in the action; (3) the
                          proposed intervenors be so situated that without intervention, the disposition of the
Case 1:20-cv-05446-EK-LB Document 22 Filed 12/08/20 Page 2 of 2 PageID #: 333

              action may impair intervenors’ interests; and (4) the interests of proposed
              intervenors are not already adequately represented by existing parties).

             Thank you for your time and consideration in this matter.


              Sincerely,

              /s/Danielle P. Light
              Danielle P. Light
